DAVIDSON, Judge.
This purports to be an appeal from a conviction for unlawfully selling whisky in a dry area, with a fine of $130.00 affixed as the punishment.
The record before us fails to reflect a final judgment in the case, in the absence of which this court is without jurisdiction to entertain the appeal. Hellman v. State, 87 Tex. Cr. R. 460, 222 S. W. 980; Ellis v. State, 145 S. W. (2d) 176, 140 Tex. Cr. R. 339.
The appeal is dismissed.
The foregoing opinion of the Commission- of Appeals has .-.been- considered’ by;the Judges of the Court of Criminal Appeals and approved by the Court. •
*189ON MOTION TO REINSTATE APPEAL.
BEAUCHAMP, Judge.
For the reasons stated in Craig v. State, 22,817, this day decided, (Page 185 of this volume) the motion for rehearing is granted and the appeal is reinstated.
The appeal is based on the same grounds and the error found in the record is identical with that found in the Craig case. (See Watson v. State, 122 S. W. (2d) 311).
The judgment of the trial court is reversed and the cause remanded.